Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 1 of 108




                     EXHIBIT A
5/16/2019
       Case     9:19-cv-80660-WM Document 1-2 EnteredeCaseView
                                                      on FLSD Docket 05/16/2019 Page 2 of 108




     CASE NUMBER: 50-2019-CA-004432-XXXX-MB
     CASE STYLE: KORDBACHEH, ALI V BHARTI CORP



      Dockets & Documents



   Public =                                                       VOR =                     In Process =
                                                                                         Page Size: 25

            Docket       Effective        Description
            Number       Date

            1            04/04/2019       CIVIL COVER SHEET

            2            04/04/2019       COMPLAINT

            3            04/04/2019       ~~CORRECT AND RESUBMIT SUMMONS NOT ISSUED AS TO BHARTI
                                          CORP EFILED *** DFT ON SUMMONS DOES NT MATCH DFT NAMED IN
                                          COMPLAINT ***

            4            04/04/2019       ~~CORRECT AND RESUBMIT SUMMONS NOT ISSUED AS TO RUCHNAKS
                                          CORPORATION EFILED *** DFT ON SUMMONS DOES NT MATCH DFT
                                          NAMED IN COMPLAINT ***

            5            04/04/2019       ~~CORRECT AND RESUBMIT SUMMONS NOT ISSUED AS TO BHARTIBEN
                                          VINAYKUMAR SHAH EFILED *** DFT ON SUMMONS DOES NT MATCH DFT
                                          NAMED IN COMPLAINT ***

            6            04/04/2019       REQUEST FOR ADMISSIONS

            7            04/04/2019       REQUEST FOR ADMISSIONS

            8            04/04/2019       REQUEST TO PRODUCE

            9            04/04/2019       REQUEST TO PRODUCE

            10           04/04/2019       NOTICE OF FILING INTERROGS

            11           04/04/2019       NOTICE OF FILING INTERROGS

            12           04/05/2019       DIVISION ASSIGNMENT

            13           04/05/2019       PAID $401.00 ON RECEIPT 3113027

            14           04/24/2019       SUMMONS ISSUED

https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                                            1/2
5/16/2019
       Case   9:19-cv-80660-WM Document 1-2 EnteredeCaseView
                                                    on FLSD Docket 05/16/2019 Page 3 of 108

            15           04/24/2019       SUMMONS ISSUED

            16           04/24/2019       SUMMONS ISSUED

            17           04/25/2019       PAID $30.00 ON RECEIPT 3140278

            18           04/30/2019       SERVICE RETURNED (NUMBERED)

            19           04/30/2019       SERVICE RETURNED (NUMBERED)

            20           04/30/2019       SERVICE RETURNED (NUMBERED)




https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                               2/2
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 4 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 5 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 6 of 108



        ng#   88492718 E-Filed 04/ 24/2019 07: 06: 27.PM



                             IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
    SIN                                AND FOR PALM BEACH COUNTY, FLORIDA

                                             CASE NO.: 50- 2019- CA-004432- XXXX-MB


               ALI KORDBACHEH,

               similarly
                                        and all others

                           situated under   29 U.S. C. § 216(b)
                                                                                                               I (

               vs.
                      Plaintifgs),                                                                            9C)
               BHARTI CORP., a Florida Profit Corporation,                                       q --
               d/ b/ a 7- ELEVEN
                                                                                                        y
               RUCHNAKS CORPORATION,
               a Florida Profit Corporation,
               d/b/ a 7- ELEVEN and

              BHARTIBEN SHAH, individually,

                      Defendants.


                                                              SUMMONS
               THE STATE OF FLORIDA:
               To Each Sheriff of Said State:


                      YOU ARE HEREBY                COMMANDED         to   serve   this   Summons,   First Request for
               Admissions, First Request for Production, First Set of Interrogatories and a copy of the Complaint
              to Defendant:
                                                  BHARTI CORP. d/ b/ a 7- ELEVEN
                                                THROUGH ITS REGISTERED AGENT:
                                                            BHARTI SHAH
                                                       12021 SOUTHERN BLVD,
                                                      LOXAHATCHEE, FL 33470

                    Defendant is required to serve written defenses to the Complaint on Plaintiffs attorney,
              whose name and address is: Waynice Green, Esq., Perera Barnhart, 12555 Orange Drive, Second
              Floor, Davie, FL 33330 within 20 calendar days after service of this summons on that Defendant,
              exclusive of the day of service, and to file the original of the defenses with the Clerk of the Court
              either before service on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do
              so, a default will be entered against that Defendant for the relief demanded in the complaint or
              petition.
                                                                                                                   cor, p

                      DATED ON
                                      Apr 25 2019 , 2019.                                                Q    ..    '         o<
                                                                  SHARON R. BOCK,         ESQ                           J ! 1iI   w
                                                                  BY:: CTA` 9t:                         V\'   Ti
                                                                                                                          3,
                                                                        As Deputy Clerk
                                                                         JOSIE LUCCE                          Hcouo

                                                          PERMABARNHART
                     12555 ORANGE DRIVE' SECOND FLOOR• DAVIE, FLORIDA 33330• PHONE( 786) 485. 5232




    ED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 04/ 24/2019 07: 06: 27 PM                                                       r
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 7 of 108




                                                                  SUMMONS:

                                          PERSONAL SERVICE OF A CORPORATION

                                                                 IMPORTANT

                       A lawsuit has been filed against you. You have 20 calendar days after this summons is
            served upon you to file a written response to the attached Complaint in this Court. A phone call
            will not protect you. Your written response, including the above case number and named parties,
            must   be filed if   you want     the Court to hear      your case.      If you do not file your response on time,
            you may lose the case, and you wages, money and property may thereafter be taken without further
            warning from the Court. There are other legal requirements. You may want to call an attorney
            right away. If you do not know an attorney, you may call an attorney referral service or a legal aid
            office( listed in the phone book).

                       If you choose to file a written response yourself, at the same time you file your written
            response to the Court you must also mail or take a carbon copy or photocopy of your written
            response to the" Plaintiff/Plaintiffs Attorney" named below.
                                                                IMPORTANTE

                     Usted ha sido demandado legalmente. Tiene veinte( 20) dias, contados a partir del recibo
            de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
            Una Ilamada telefonica no lo protegera; si usted desea que el escrito, incluyendo el numerc del
            caso   y Ios   nombres   de las      partes   interesadas   en   dicho   caso.   Si usted no contesta la demanda a
            tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y propiedades, o priva de
            sus   derechos,   sin previo aviso       del tribunal. Existen       otros requisitos      legales.     Si lo desea puede
            usted consultar a un abogado inmediatamente. Si no conoce a un abogado, puede Hamar a una de
            las oficinas de asistencia legal que aparecen en la guia telefonica.

                       Si desea responder a la demanda pro su cuenta, al mismoi tiempo en que presenta su
            respuesta ante el tribunal, debera usted enviar por correo o entregar una copia du su respuesta a la
            persona     denominada       abajo    como "    Plaintiff/Plaintiffs     Attorney." (    Demandante o Abogado de
            Demandante).

                                                                 IMPORTANT

                     Des poursuites judiciaries ont ele entreprises contre vous. Vous avez 20 jours consecutifs
            a partir de la date de I' assignation de cet'te citation pour deposser une response ecite a la plainte
            cijointe aupres    de   ce   Tribunal. Un       simple   coup de telephone       est   insuffisant   pour   vous proteger;

            vous etes oblige de deposer votre reponse ecrite, ave mention du numero de dossier ci- dessus et
            du   nom   des   parties nomrnees      ici,   si vous souhaitez que      le Tribunal    entende votre cause.       Si cous
            ne deposez pas votre reponse ecrite dans le relai requis, vous resiquez de perdre la cause ainsi que
            votre salaire, votre argent, et vos biens peuvent tere saisis par la suite, sans aucun preavis ulterieur
            du Tribunal. Il a d' autres obligations juridiques et vous pouvez requerir les services immediates
            d'un avocat. Si vous ne connaissez pas d'avocats, you pourriez telephoner a un service de reference
            d'avocats ou a un brueau d'assistance juridique ( figurant a I' annuaire de telephones).

                                                                         2
                                                              PERERA BARNHART
                    12555 ORANGE DRIVE             SECOND FLOOR• DAV1E, FLORIDA 33330 • PHONE( 786) 485. 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 8 of 108




                      Si vous choisissez de deposer vous- meme une reponse ecrite, it vous faudra egalement, en
            meme tempos que cette formalite, faire parvenir ou expedier une copie au carbone ou une
            photocopie     de   votre reponse ecrite au"   Plaintiff/Plaintiff' s   Attorney"( Plaignant ou a son avocate)
             nomme ci- dessous.



             Filed   By:        Waynice Green, Esq.
                                Fla. Bar No.: 116175


             Address:           Perera Barnhart
                                12555 Orange Drive
                                Second Floor
                                Davie, FL 33330
                                 786) 485- 5232




                                                                     3
                                                           PERERA BARNHART
                     12555 ORANGE DRIVE • SECOND FLOOR• DAVIE, FLORIDA 33330                    PHONE( 786) 485. 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 9 of 108



     Filing # 87502765 E- Filed 04/ 04/ 2019 04: 37: 01 PM


                             IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                                         IN AND FOR PALM BEACH COUNTY, FLORIDA


                                                  CASE NO.:


              ALI KORDBACHEH, and all others

              similarly    situated under   29 U. S. C. § 216(b)


                      Plaintiff(s),
              vs.




              BHARTI CORP., a Florida Profit Corporation,
              d/ b/ a 7- ELEVEN
              RUCHNAKS CORPORATION,
              a Florida Profit Corporation,

              d/ b/ a 7- ELEVEN and
              BHARTIBEN SHAH, individually,

                      Defendants.




                                                                 COMPLAINT



                      Plaintiff, ALI KORDBACHEH (" Plaintiff'),                on behalf of himself and all others similarly

              situated under    29 U. S. C. §     216( b),   hereby sues Defendants, BHARTI CORP. d/ b/ a 7- Eleven

                Bharti"),    RUCHNAKS CORPORATION d/ b/ a 7- Eleven (" Ruchnaks"),                            and BHARTIBEN


              SHAH (" Shah") ( collectively " Defendants"), and alleges as follows:


                                                              INTRODUCTION


                      I.        This is an action for unpaid overtime wages pursuant to the Fair Labor Standards

              Act, 29 U. S. C. §§ 201     et   seq. (" FLSA"),   and for damages stemming from Defendants' retaliatory

              discharge     pursuant   to the FLSA' s   anti- retaliation provision,     29 U. S. C. § 215( a)( 3).


                      2.        Plaintiff seeks damages within this court' s jurisdictional requirements, a reasonable


              amount of attorneys' fee and costs, and all other remedies allowable by law.



                                                                         1
                                                             PERERA L.\ W GROUP, P. A.
                                  12555 ORANGE DRIVE     SUITE 268   DAVIE. FLORIDA 33330• PHONE( 786) 4855232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 10 of 108



              3.       This lawsuit, for unpaid overtime wages, is brought as a collective action pursuant

    to 29   U. S. C. § 216( b).


             4.
                       Upon information and belief, Defendants have failed to compensate similarly
    situated employees in accordance with the FLSA by depriving them of the FLSA' s required
    overtime premium.



                                   PARTIES, JURISDICTION AND VENE

             5.        Bharti is, and was, a Florida profit corporation that conducted business in Palm

    Beach County, Florida during the relevant period.
             6.       Ruchnaks is, and was, a Florida profit corporation that conducted business in Palm

    Beach County, Florida during the relevant period.

             7.       Shah is, and was, an owner and operator of Bharti and Ruchnaks, and conducted

    business in Palm Beach County, Florida during the relevant period.
             8.       Plaintiff was formerly employed by Defendants and performed work for

    Defendants in Palm Beach County.

             9.       Venue is proper in this Court because Defendants transact business in Palm Beach

   County, Defendants maintain a principal place of business in Palm Beach County, Defendants

   employed Palm Beach County, and the claims arose within Palm Beach County .
                                               GENERAL ALLEGATIONS

       A. Defendants' Business and Employment Of Plaintiff

             10.      Bharti operates as a gas station and convenience store under the franchise name 7-

   Eleven.


             11.      Ruchnaks also operates as a gas station and convenience store under the franchise

   name 7- Eleven.


                                                          2
                                                PERERA BARNHART, P. A..
                      12555 ORANGE DRIVE   SECOND FLOOR DAVIE, FLORIDA 33330   PHONE( 786) 485. 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 11 of 108




                         12.        7- Eleven' s corporate website advertises Bharti and Ruchnaks' businesses.'

                         13.        Plaintiff began working for Defendants on or about August 2018.

                         14.        Plaintiff performed work for Defendants as a Cashier for both 7- Eleven store

              locations: 12021 Southern Blvd. Loxahatchee, Florida and 11975 Southern Blvd. West Palm

              Beach Florida.


                         15.        Defendants were Plaintiff' s employer, joint employer, or co- employer for purposes

             of   the   FLSA   as   the term   employer   is defined   by   29 U. S. C. §   203 during the relevant period.

                        16.         In accordance with 7- Eleven policies and procedures, Plaintiff was required to wear

             a uniform consisting of a T-Shirt displaying the 7- Eleven emblem while on duty at both of
             Defendants' locations.


                  B. Defendants' Illeeal Payment Practices.

                        17.
                                During his employment with Defendants, Plaintiff frequently worked over 40 hours
             a week.


     1111               18.
                                For example, Plaintiff would regularly be called upon to stay past his scheduled

             shift to cover for other employees who were late or did not show up at all.
                        19.
                                On numerous occasions, Plaintiff would work his 6: 00 p.m. to 2: 00 a. m. shift and
             then be required to work a double shift from 2: 00 a. m. until 10: 00 a.m.

                        20.     On average, Plaintiff was forced to work roughly forty-five (45) hours a week.
                        21.     Throughout Plaintiff' s employment, Defendants had knowledge of Plaintiff' s

             overtime hours, but purposefully failed to provide him complete and adequate overtime pay in
             violation of the FLSA.




               https:// www.7- eleven. com/ locations/ fl/ loxahatchee/ 12021- southern- blvd- 33002
               https:// www. 7- eleven. com/ locations/ fl/ west% 20palm% 20beach/ 11975- southern- blvd- 34852
                                                                            3
                                                         PERERA BARN11ART, P. A..
                                12555 ORANGE DRIVE• SECOND FLOOR DAVIE, FLORIDA 33330• PHONE( 786) 485 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 12 of 108




                    22.      Defendants willfully and intentionally refused to pay Plaintiff in accordance with

             the FLSA.


                     23.     Upon information and belief, Defendants engaged in this illegal activity for other

             similarly-situated employees who worked overtime hours.

                    24.
                             Moreover, Defendants manipulated time records to reflect Plaintiff working less

             hours than he actually worked.

                    25.      Due   to   Defendants'    continued      non- payment,      Plaintiff    complained   about




             Defendants' practice of not compensating him for overtime hours worked and, on multiple

             occasions, requested that Defendants provide him with a copy of his pay records to review his

             work hours and pay.

                    26.     Defendants, in an effort to conceal their illegal pay practice, refused to provide

             Plaintiff with the time records requested.


                    27.     On or about January 28, 2019, Plaintiff made what would be his last request for his

             time records and proper overtime pay.

                    28.     After his complaint regarding his non- payment of overtime wages on January 28,

             2019, Plaintiff was immediately terminated by his Store Manager, Christian.

                    29.     Plaintiff's termination was motivated by his complaints for unpaid overtime wages

             which is in violation of FLSA' s anti- retaliation protections.


                C. Defendants' Illegal Payment Practices Affected All Other Similarly Situated
                    Employees.


                    30.     Upon information and belief, Defendants' pattern and practice of depriving non-

             exempt employees of some or all overtime compensation extended to other individuals at the


             company, including several other similarly situated employees.


                                                                 4
                                                      PERERA E3ARNHART, P. A..
                            12555 ORANGE DRIVE   SECOND FLOOR   DAVIE, FLORIDA 33330   PHONE( 786) 485. 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 13 of 108




                     31.
                             Defendants failed to keep accurate time records for all hours worked by all other

              similarly situated employees.

                     32.     Defendants failed to pay all other similar situated employees in accordance with

              the proper number of hours worked.


                     33.     Plaintiff, on behalf of himself and all other similarly situated employees, has

              retained undersigned counsel and agreed to pay a reasonable attorneys' fee for all services

              rendered.



                                                           COUNT I
                  OVERTIME VIOLATIONS AGAINST BHARTI UNDER THE FAIR LABOR
               STANDARDS ACT AS TO PLAINTIFF AND ALL OTHERS SIMILARLY SITUATED

                     34.
                             Plaintiff, and those similarly- situated, re- alleges and incorporates by reference the

             allegations in paragraphs 1 through 33 above as if fully set forth herein.

                     35.     Upon information and belief, Bharti' s annual volume of sales or business exceeded

               500, 000 during the relevant period.

                     36.    As part of its regular business, Bharti purchased goods and materials that traveled

             through interstate commerce.


                     37.    At all relevant times, Bharti employed two or more employees, including Plaintiff,

             that customarily, continually, and regularly handled goods and materials that i) were purchased

             from a person or entity outside the state of Florida and/or ii) were purchased in Florida but had

             previously traveled through interstate commerce.

                     38.    Upon information and belief, Bharti obtained and solicited funds from non- Florida

             sources, accepted funds from non- Florida sources, used telephonic transmissions going over state

             lines to do its business, transmitted funds outside the State of Florida, used electronic means to




                                                               5
                                                     PERERA BARNHART, P. A..


     110                    12555 ORANGE DRWE   SECOND FLOOR DAVIE, FLORIDA 33330   PHONE( 786) 485. 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 14 of 108




              market and run its business in a way that was not limited to Florida, and otherwise regularly

              engaged in interstate commerce during the relevant period.

                      39.    Bharti, upon information and belief, accepted credit card payments, wire transfers,


              and other forms of payments made or processed outside the state of Florida during the relevant

              time period.


                      40.    Bharti is an employer engaged in interstate commerce and subject to the FLSA.


                      41.    During his employment with Bharti, Plaintiff worked overtime hours for which he

              was not compensated at a rate of time- and- a- half his regularly rate of pay as required by the FLSA.

                      42.    Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.


                      43.    Other similarly situated non- exempt employees of Bharti were also deprived of

              overtime compensation at a rate of time-and- a- half their regularly rate of pay as required by the

              FLSA.


                      44.    In addition, Bharti is liable for double the overtime amounts owed as liquidated


              damages under the FLSA as a result of its intentional and willful violations for up to the three- year

              statute of limitations afforded by the FLSA.

                      WHEREFORE, Plaintiff respectfully requests that the Court:

                      a.     Enter judgment for Plaintiff against Bharti under the FLSA;


                      b.     Award Plaintiff actual damages for the unpaid overtime wages;

                      c.     Award Plaintiff liquidated damages;


                      d.     Award Plaintiff attorneys' fees and costs;


                      e.     Award Plaintiff all recoverable interest; and


                      f.     Award any other relief this Honorable Court deems just and proper.



                                                                   6
                                                        PERERA BARNHAR1, P. A..
                             12555 ORANGE DRIVE   SECOND FLOOR• DAVIE, FLORIDA 33330   PHONE( 786) 435. 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 15 of 108




                                                    COUNT II
        OVERTIME VIOLATIONS AGAINST RUCHNAKS UNDER THE FAIR LABOR
     STANDARDS ACT AS TO PLAINTIFF AND ALL OTHERS SIMILARLY SITUATED

           45.     Plaintiff re- alleges and incorporates by reference the allegations in paragraphs 1

    through 33 above as if fully set forth herein.

           46.     Upon information       and   belief, Ruchnaks'         annual volume of sales or business


    exceeded $ 500, 000 during the relevant period.

           47.     As part of its regular business, Ruchnaks purchased goods and materials that

    traveled through interstate commerce.


           48.     At all relevant times, Ruchnaks employed two or more employees, including

    Plaintiff, that customarily, continually, and regularly handled goods and materials that i) were

    purchased from a person or entity outside the state of Florida and/or ii) were purchased in Florida

    but had previously traveled through interstate commerce.

            49.     Upon information and belief, Ruchnaks obtained and solicited funds from non-

    Florida sources, accepted funds from non- Florida sources, used telephonic transmissions going

    over state lines to do its business, transmitted funds outside the State of Florida, used electronic

    means to market and run its business in a way that was not limited to Florida, and otherwise

    regularly engaged in interstate commerce during the relevant period.

            50.     Ruchnaks, upon information and belief, accepted credit card payments, wire


    transfers, and other forms of payments made or processed outside the state of Florida during the

    relevant.




            51.     Ruchnaks is an employer engaged in interstate commerce and subject to the FLSA.




                                                          7
                                                PERERA BARNHART, P. A..
                    12555 ORANGE DRIVE   SECOND FLOOR    DAVIE, FLORIDA 33330   PHONE( 786) 485 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 16 of 108



            52.    During his employment with Ruchnaks, Plaintiff worked overtime hours for which

    he was not compensated at a rate of time- and- a- half his regularly rate of pay as required by the

    FLSA.


            53.    Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

            54.    Other similarly situated non- exempt employees of Ruchnaks were also deprived of

    overtime compensation at a rate of time- and- a- half their regularly rate of pay as required by the

    FLSA.


            55.    In addition, Ruchnaks is liable for double the overtime amounts owed as liquidated


    damages under the FLSA as a result of its intentional and willful' violations for up to the three- year

    statute of limitations afforded by the FLSA.

            WHEREFORE, Plaintiff respectfully requests that the Court:

            a.     Enter judgment for Plaintiff against Ruchnaks under the FLSA;


            b.     Award Plaintiff actual damages for the unpaid overtime wages;

            c.     Award Plaintiff liquidated damages;


            d.     Award Plaintiff attorneys' fees and costs;


            e.     Award Plaintiff all recoverable interest; and


            f.     Award any other relief this Honorable Court deems just and proper.

                                                 COUNT III
            OVERTIME VIOLATIONS AGAINST SHAH UNDER THE FAIR LABOR
     STANDARDS ACT AS TO PLAINTIFF AND ALL OTHERS SIMILARLY SITUATED

            56.    Plaintiff re- alleges and incorporates by reference the allegations in paragraphs 1

    through 33 above as if fully set forth herein.

            57.     During the entire relevant period, Shah was an Executive Officer and owner of

    both corporate Defendants Bharti and Ruchnaks.


                                                        8
                                             PERERA BARNHART, P. A..
                   12555 ORANGE DRIVE   SECOND FLOOR   DAVIE. FLORIDA 33330   PHONE( 786) 485. 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 17 of 108




                      58.      During the relevant period, Shah operated the day-to- day activities of Bharti and

             Ruchnaks, had supervisory authority over Plaintiff, and was partially or totally responsible for

             paying Plaintiff's wages for the hours he worked for both companies.

                      59.      Shah was Plaintiff' s employer, joint employer, or co- employer for purposes of the

             FLSA    as   the term   employer   is defined by 29 U. S. C. §   203 during some or all of the relevant period.

                     60.       During his employment with Defendants, Plaintiff worked overtime hours for

             which he was not compensated at a rate of time- and- a-half his regularly rate of pay as required by
             the FLSA.


                     61.       Shah had knowledge of these overtime wages.


                     62.       Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

                     63.       Other similarly situated non- exempt employees of Defendants were also deprived

             overtime compensation at a rate of time- and- a- half their regularly rate of pay as required by the

             FLSA.


                     64.       Shah is also jointly and severally liable for double the overtime amounts owed as

             liquidated damages under the FLSA as a result of intentional and willful violations of the FLSA.

                     WHEREFORE, Plaintiff respectfully requests that the Court:

                     a.        Enter judgment for Plaintiff against Shah under the FLSA;

                     b.        Award Plaintiff actual damages for the unpaid overtime wages;

                     c.        Award Plaintiff liquidated damages;

                     d.        Award Plaintiff attorneys' fees and costs;


                     e.        Award Plaintiff all recoverable interest; and


                     f:        Award any other relief this Honorable Court deems just and proper.




                                                                      9
                                                           PERERA BARNHART, P. A..
                               12555 ORANGE DRIVE    SECOND FLOOR    DAVIE, FLORIDA 33330   PHONE( 786) 485. 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 18 of 108




                                                           COUNT IV
                                             FAIR LABOR STANDARDS ACT
                                  RETALIATION VIOLATION AGAINST BHARTI


               65.       Plaintiff, re- alleges and incorporates by reference the allegations in paragraphs 1

    through 29 above as if fully set forth herein.

               66.       Defendant terminated Plaintiff' s employment as a result of Plaintiff' s decision to

     exercise his right to recover his unpaid wages.


               67.       Such     retaliation violates §   215( a)( 3) of the FLSA which states, in pertinent part,


     that   it is   a violation    to "   discharge or in any other manner discriminate against any employee

     because such employee has filed a complaint or instituted, or caused to be instituted, any

     proceeding under or related to this Act, or has testified or is about to testify in any such

     proceeding...."

               68.        Plaintiff's complaint regarding not being paid properly for all overtime hours

     worked was the true reason for Plaintiff' s discharge.

               69.       Defendant' s conduct as set forth above constitutes a violation of the FLSA' s anti-

     retaliation provision.




               70.       As a result of Defendant' s direct violation of the FLSA, Plaintiff has been damaged.

               WHEREFORE, Plaintiff, respectfully requests that the Court:

                             a.     Enter judgment for Plaintiff against Bharti under the FLSA;


                             b.     Award Plaintiff actual damages for the back wages;

                             c.     Award Plaintiff liquidated damages;


                             d.     Award Plaintiff actual damages for the front/future wages;

                             e.     Award Plaintiff compensatory damages;

                             f.     Award Plaintiff his attorneys' fees and costs;


                                                                10
                                                      PERERA 13ARNHART, P. A..
                         12555 ORANGE DRIVE      SECOND FLOOR DAVIE, FLORIDA 33330   PHONE( 786) 485 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 19 of 108




                         g.     Award Plaintiff all recoverable interest; and


                         h.     Award any other relief this Honorable Court deems just and proper.

                                                         COUNT V
                                         FAIR LABOR STANDARDS ACT
                         RETALIATION VIOLATION AGAINST RUCHNAKS


           71.        Plaintiff, re- alleges and incorporates by reference the allegations in paragraphs 1

    through 29 above as if fully set forth herein.

           72.        Defendant terminated Plaintiff' s employment as a result of Plaintiff's decision to

    exercise his right to recover his unpaid wages.


           73.        Such     retaliation violates   Section § 215( a)( 3) of the FLSA which states, in pertinent


    part, that it is a violation to '`discharge or in any other manner discriminate against any employee

    because such employee has filed a complaint or instituted, or caused to be instituted, any

    proceeding under or related to this Act, or has testified or is about to testify in any such

    proceeding...."


            74.       Plaintiff's complaint regarding not being paid properly for all overtime hours

    worked was the true reason for Plaintiff' s discharge.

            75.       Defendant' s conduct as set forth above constitutes a violation of the FLSA' s anti-

    retaliation provision.



            76.       As a result of Defendant' s direct violation of the FLSA, Plaintiff has been damaged.

            WHEREFORE, Plaintiff, respectfully requests that the Court:

                          a.     Enter judgment for Plaintiff against Ruchnak under the FLSA;


                          b.     Award Plaintiff actual damages for the back wages;

                          c.     Award Plaintiff liquidated damages;

                          d.     Award Plaintiff actual damages for the front/ future wages;


                                                              11
                                                  PI; RERA BARNHART, P. A..
                      12555 ORANGE DRIVE     SECOND FLOOR DAVIE, FLORIDA 33330    PHONE( 786) 485. 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 20 of 108




                      e.     Award Plaintiff compensatory damages;

                       f. Award Plaintiff his attorneys' fees and costs;


                       g.    Award Plaintiff all recoverable interest; and

                       h.    Award any other relief this Honorable Court deems just and proper.
                                                JURY TRIAL


           Plaintiff hereby requests a trial by jury with respect to all claims so triable.

      Dated: April 4, 2019
                                                   Respectfully submitted,

                                                   By:/ s/ Wavnice A. Green
                                                   J. Freddy Perera, Esq.
                                                    Florida Bar No. 93625
                                                    freddvna,pererabarnhart. com

                                                    Valerie Barnhart, Esq.
                                                    Florida Bar No. 88549
                                                    valerie@nererabarnhart. com


                                                    Brody M. Shulman, Esq.
                                                    Florida Bar No.: 092044
                                                    brodv(a)Dererabarnhart.com
                                                    Waynice A. Green, Esq.
                                                    Florida Bar No. 116175
                                                    waynicena.pererabamhart. com

                                                    PERERA BARNHART, P.A.
                                                    12555 Orange Drive, Second Floor
                                                    Davie, Florida 33330
                                                    Telephone: 786- 485- 5232
                                                    Counselfor Plaintiff




                                                        12
                                              PERERA BARNHART, P. A..
                   12555 ORANGE DRIVE    SECOND FLOOR   DAVIE, FLORIDA 33330   PHONE( 786) 485 5232
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 21 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 22 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 23 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 24 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 25 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 26 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 27 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 28 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 29 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 30 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 31 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 32 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 33 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 34 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 35 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 36 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 37 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 38 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 39 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 40 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 41 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 42 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 43 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 44 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 45 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 46 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 47 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 48 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 49 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 50 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 51 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 52 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 53 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 54 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 55 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 56 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 57 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 58 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 59 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 60 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 61 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 62 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 63 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 64 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 65 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 66 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 67 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 68 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 69 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 70 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 71 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 72 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 73 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 74 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 75 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 76 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 77 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 78 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 79 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 80 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 81 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 82 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 83 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 84 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 85 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 86 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 87 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 88 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 89 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 90 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 91 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 92 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 93 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 94 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 95 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 96 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 97 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 98 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 99 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 100 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 101 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 102 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 103 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 104 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 105 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 106 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 107 of 108
Case 9:19-cv-80660-WM Document 1-2 Entered on FLSD Docket 05/16/2019 Page 108 of 108
